UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOSE DE JESUS ROQUE LOPEZ, ETAL., INITIAL SCHEDULING ORDER

Plaintiff(s),
18-CV-5639 (PKC) (VMS)
-against-

PRONTO PIZZA 02 LLC, ET AL.,

Defendant(s).

 

Upon consent of the appearing parties and their counsel, it is hereby ORDERED as follows:

1)

2)

3)

4)

5)

Defendant(s) shall answer Or otherwise move with respect to the second amended
complaint by August 30, 2019.

Automatic disclosures required by Rule 26(a)(1) of the Federal Rules of Civil Procedure
must be completed by September 23, 2019, if not yet completed.

Initial document requests and interrogatories will be served no later than October 23,
2019. If the parties intend to issue interrogatories, they will serve no more than 25
interrogatories per parly. ‘The parties are aware that the presumptive cap on the number
of interrogatories is 25, including subparts.

No additional parties may be joined after November 22, 2019. By this date, the parties
may either stipulate to the addition of new parties or commence motion practice for
joinder in accordance with the Individual Rules of the District Judge assigned to this
case.

No amendment of the pleadings will be permitted after November 22, 2019 unless
information unknown to the parties by this date later becomes available to them. By this

date, the parties may either stipulate to the amendment of the pleadings or commence
6)

8)

9)

10)

11)

12)

motion practice for leave to amend the pleadings in accordance with the Individual Rules
of the District Judge assigned to this case.
Fact discovery closes March 9, 2020.

Note: Treating physicians who may be called as witnesses, including as expert witnesses,
should generally provide their reports or summaries and be deposed during the fact tf

discovery period. [
As to expert disclosures, pw ad T°

a) The names, qualifications and ap

  
   

s) of expertise of initial experts shall be served

b) Initial expert Mitness reports shall be served on or before April 16, 2020.

c) Rebuttaf expert witness reports shall be served on or before May 16, 2020.

(Generally, this date must be no later thay 9 months after the initial conference.)
BY ZO |
On or before June 1672020, the parties must file on ECF a joint letter confirming that

‘

discovery is concluded. . 24

Any dispositive motion practice must be commenced by .h#}-9, 2020, within 30 days of
the close of all discovery.

Partics must consult the Individual Rules of the District Judge assigned to this case to
determine, inter alia, if a pre-motion conference letter is required before a dispositive
motion is filed, whether a Local Rule 56.1 statement must be submitted with the motion
and whether such a motion must be “bundled.”

A proposed joint pre-trial order must be filed (or if easy by the District Judge, a
scheduling date must be requested) by dvoseth 2050. within 60 days of the close of

fact discovery.

This date is not stayed during any dispositive motion practice unless ordered by the
District Judge assigned to this case or permitted by the District Judge’s Individual Rules.

Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. § 636(c)?
2
14)

15)

16)

we (yh wih pom Cod

a) No Xx Do NOT indicate which party has declined to consent.

b) Yes

If ves, fill out the AO 85 (Rev, 01/09) Notice, Consent, and Reference of a Civil Action to
a Magistrate Judge Form and file it on the Court's ECF system. See

http://www. uscourts. gzov/FormsAndlees/Forms/CourtForms ByCategory. aspx

A “2 / poo telephone conference/an in-p Status Conference is set for

at //. og ke p.m. Ifa telephone conference is

scheduled, the conference call will be arranged and initiated by Plaintiff or Defendant

 

(circle one) to Chambeyg at 718 613 2300. A joint discovery status letter must be filed on

 

ECF by _ AF Z4 q 20 j in preparation for the conference. The Court will schedule
these dates.

A final pre-trial conference is set for TR | » The Court will schedule this
date.

‘The parties may wish to engage in settlement discussions. To facilitate this process,

2, 2019, and TOT

fd on or before December 13, 2019.

  
 

Plaintiff(s) agree(s) to make a demand on or before Novewr
Defendant(s) agree(s) to respond to the d

After the parties have exchanged a demand and response, the Parties may request a
settlement conference by filing on ECF a letter that requests a conference and informs
the Court of at least three dates when all counsel and all parties with decision-making
authority (including, if necessary, insurance representatives) are available for an in-
person conference. The parties will be required to submit an ex parte settlement
statement letter a week before the conference.

Any additional matters:

 

>
we
>
oO
we
a
o
=
Gi
2
3
@
2
a
o
2.
OQ
o
3
~
Oo
fa]
=
=I
re
=
S.
©
oh,
99
ao
be]

 

this schedule.

3

ADK
This scheduling order may be altered or amended only upon a showing of good

cause based on circumstances not foreseeable as of the date hereof,

Dated: Brooklyn, Wew York Je
A | (2 S

VERAM.SCANLON
UNITED STATES MAGISTRATE JUDGE

 

CONSENTED TO BY COUNSEL:

Sf

Signature: #02" 20
Name: Paul Hershan
Attorney for Plaintiff(s)
Address: Michael Faillace & Associates, P.C.

60 East 42"* Street, Suite 4510

New York, New York 10165
E-mail: phershan@faillacelaw.com
Tel.: (212) 317-1200
Fax: (212) 317-1629
Signature: Cre]

we

”

 

Name: Brian J. Turoft

Attorney for Defendant(s)

Address: Manatt, Phelps & Phillips, LLP
7 Times Square
New York, New York 10036

E-mail: bturoff@manatt.com

Tel.; (212) 790-4500

Fax: (212) 790-4545

(Additional counsel should provide the same information.)
